PER CURIAM:
Larry C. West appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. West v. Wall, No. 2:06-cv-00640-RAJ (E.D.Va. Mar. 19, 2007). We deny West’s motions for general relief and dispense with oral argument because the facts and legal contentions are adequately presented in the *986materials before the court and argument would not aid the decisional process.

AFFIRMED.